Citation Nr: 1742132	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  06-27 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1. Entitlement to an initial staged rating in excess of 30 percent for degenerative joint disease, status post right total knee replacement, from October 1, 2015 to March 27, 2017.

2. Entitlement to an initial staged rating in excess of 60 percent for degenerative joint disease, status post right total knee replacement, from March 27, 2017. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from November 1976 to June 1977.  

This matter comes before the Board of Veterans' appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that granted service connection for degenerative joint disease, right knee with an evaluation of 20 percent.  An October 2008 rating decision granted a rating increase for the right knee disability, from 20 percent to 30 percent, effective January 16, 2008.  A February 2010 rating decision increased the rating evaluation for the degenerative joint disease, right knee anklyosis with limitation of extension, from 30 percent disabling to 40 percent, effective January 16, 2008.  

A November 2013 rating decision, granted an increased evaluation from 40 percent to 100 percent for the Veteran's degenerative joint disease, right knee ankylosis with limitations of extension, following prosthetic replacement of the right knee joint, effective September 6, 2013.  The 100 percent evaluation was assigned for 13 months following the prosthetic replacement, pursuant to Diagnostic Code 5055.  

A March 2014 rating decision, corrected the record to show a reduction to 30 percent for the right knee disability, effective November 1, 2014, based on prosthetic replacement of the knee joint on September 6, 2013.  

A December 2014 rating decision extended the 100 percent evaluation for degenerative joint disease, status post right total knee replacement, due to a total revision of the knee replacement on August 22, 2014.  The procedure allowed for an extension of the 100 percent evaluation, but assigned a 30 percent evaluation for the right knee disability from October 1, 2015.  

The March 2015 rating decision continued the 30 percent rating evaluation for degenerative joint disease, status post right total knee replacement, due to a total revision of the knee replacement, beginning October 1, 2015.

In May 2016, the Board remanded the issue of entitlement to an initial staged disability rating in excess of 30 percent for degenerative joint disease, status post right total knee replacement, from October 1, 2015, for further development.  

In an April 2017 rating decision, the RO granted an increased evaluation from 30 percent to 60 percent, effective March 27, 2017, for the service-connected degenerative joint disease, status post right knee replacement.  The issue is now back before the Board for adjudication.


FINDINGS OF FACT

1. For the period from October 1, 2015 to March 27, 2017, the Veteran's right knee disability manifests with chronic residuals consisting of severe painful motion or weakness in the affected extremity.

2. For the period from March 27, 2017, the Veteran's right knee disability manifests with chronic residuals consisting of severe painful motion or weakness in the affected extremity.


CONCLUSION OF LAW

1.  The criteria for an increased rating, of 60 percent, but not greater, for degenerative joint disease, status post right total knee replacement, from October 1, 2015 to March 27, 2017, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R.
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2016).

2.  The criteria for an increased rating, in excess of 60 percent, for degenerative joint disease, status post right total knee replacement, from March 27, 2017, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Merits of the Claim

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  For reasons discussed in more detail below, the Board finds that the competent evidence demonstrates that the severity of the Veteran's service-connected degenerative joint disease, status post right total knee replacement warrants a 60 percent disability rating, but no more, from October 1, 2015.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. 
§ 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In accordance with 38 C.F.R. §§ 4.1 , 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

A disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  As will be further explained below, in making the determination to deny a higher rating than that currently assigned for the Veteran's disability, the Board notes that it took into account the Veteran's complaints of pain, and was cognizant of the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.

Diagnostic Codes 5256 through 5263 are applicable for knee and leg disabilities however, none of these diagnostic codes provide for a rating above 60 percent.  38 C.F.R. § 4.71a.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

From October 1, 2015 to March 27, 2017

From October 1, 2015 to March 27, 2017 the Veteran's service-connected right knee disability, status post right knee replacement, was rated at 30 percent disabling.  

Under Diagnostic Code 5055, a 30 percent evaluation for degenerative joint disease, status post right knee replacement, the minimum rating, requires intermediate degrees of residual weakness, pain or limitation of motion rate by analogy to Diagnostic Codes 5256, 5261, or 5262.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

A 60 percent evaluation for degenerative joint disease, status post right knee replacement, requires prosthetic replacement of knee joint with chronic residuals consisting of severe painful motion or weakness in the affected area.  Id.

A 100 percent evaluation for degenerative joint disease, status post right knee replacement, is warranted for one year following the implementation of the prosthetic replacement of a knee joint.  Id.

The January 2015 VA examiner noted, that after the August 2014 right knee total joint replacement surgery, the Veteran had chronic residuals consisting of severe painful motion or weakness in his right knee joint.

The March 2015 rating decision noted that the Veteran's January 2015 examination findings supported a 60 percent disability evaluation based on chronic residuals consisting of severe painful motion or weakness.  However, because the Veteran was rated at 100 percent at that time, and would not be reduced 30 percent until October 1, 2015, the RO advised that no action regarding the evaluation would be taken at that time.  The RO provided the option of having the right knee re-evaluated at the time his 100 percent evaluation decreased to 30 percent, on October 1, 2015.  

In May 2016, the Board remanded this right knee claim, due to the lack of contemporaneous medical evidence concerning the Veteran's right knee.  Accordingly, the remand sought current clinical findings and requested an opinion.  However, that opinion was not provided.  Considering the severity of the Veteran's right knee condition following the March 27, 2017 examination, the severity of the Veteran's right knee following the January 2015 examination, and the absence of an examination following the conclusion of the 100 percent disability rating, the Board finds that the Veteran's right knee disability should be rated at 60 percent for the entire appeal period.

The grant of 60 percent rating, is the maximum schedular rating assignable under Diagnostic Code 5055, the Diagnostic Code used to rate residuals of a total knee replacement, based on severe painful motion and weakness in the right lower extremity.  The Veteran is not entitled to a 100 percent rating evaluation for his service-connected disability, as it has been more than a year since the prosthetic replacement of his right knee joint.  

From March 27, 2017

An April 2017 rating decision, granted the Veteran an increased evaluation for his service-connected degenerative joint disease, status post right knee replacement, from 30 percent disabling to 60 percent disabling, effective March 27, 2015, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055.

Under Diagnostic Code 5055, a 60 percent evaluation for degenerative joint disease, status post right knee replacement, requires prosthetic replacement of knee joint with chronic residuals consisting of severe painful motion or weakness in the affected area.  Id.

A 100 percent evaluation for degenerative joint disease, status post right knee replacement, is warranted for one year following the implementation of the prosthetic replacement of a knee joint.  Id.

The Veteran is currently in receipt of the maximum schedular rating assignable under Diagnostic Code 5055, the Diagnostic Code used to rate residuals of a total knee replacement, based on severe painful motion and weakness in the right lower extremity.  The Veteran is not entitled to a 100 percent rating evaluation for his service-connected disability, as it has been over a year since the prosthetic replacement of his right knee joint.  

Diagnostic Codes 5256 to 5263, govern ratings of the knees and provide a maximum 60 percent rating for various knee symptoms.  38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263 (2016).  Therefore, a rating in excess of 60 percent is not assignable under any other Diagnostic Code pertinent to rating a disability of the knee.  Even were the Board to consider and separately rate the Veteran for the loss of flexion and extension caused by severe right knee pain and weakness and then combine those ratings, the result would not provide the Veteran a rating in excess of 60 percent.  38 C.F.R. §§ 4.25, 4.71a, Diagnostic Codes 5260, 5261 (2016).

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 (b) (1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's right knee disability are fully contemplated by the schedular rating criteria.  Specifically, the rating code provides special consideration for a knee replacement procedure and the subsequent effects.  The symptoms of pain, instability, increased symptoms with prolonged walking and stairs, and use of a cane and knee brace were all considered in awarding the maximum 60 percent schedular rating.  However, these symptoms are common and do not show an unusual disability picture.  Therefore, the rating schedule is adequate to evaluate his disability.  There are no symptoms that have not been rated in connection with a service-connected disability or attributed to a non-service connected disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.



ORDER

A 60 percent rating for degenerative joint disease, status post right total knee replacement, from October 1, 2015 to March 27, 2017 is granted.

A rating in excess of 60 percent for degenerative joint disease, status post right total knee replacement, from March 27, 2017 is denied.



______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


